Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
Claims 1-38 remain for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-14, drawn to a method of manufacturing a shape-set nonlinear non-super-elastic file classified in class C22F1/006;
II.	Claim(s) 15-25, drawn to a shape-set nonlinear non-super-elastic file comprising a first offset portion, classified in class A61C2201/007 or A61C5/023;
III.	Claim(s) 26-38, drawn to a shape-set nonlinear non-super-elastic file comprising a first and second offset portions, classified in class A61C5/023 or A61C2201/007;
Invention I and Inventions II&III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806.05(f)). In the instant case, the product II and/or III as claimed can be made by another materially different process such as: vacuum deposition or applying an additive manufacturing process, etc.
.
The examiner has required restriction between product (Invention II&III) and process (Invention I) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 3-4 depend on claim 1 separately,
Species 1: Claim(s) 3, austenite finish T is from about 20oC to about 38oC;
Species 2: Claim(s) 4, austenite finish T is from about 20oC to about 35oC;

The species are independent or distinct because these applications are mutually different temperature range.
This application contains claims directed to the following patentably distinct species in Group II: 
Claims 8-14 depend on claim 7.
Species 3: Claim(s) 8 and 10-11, SMA including Ni and Ti; more specific ternary alloy (cl.10); more specific including X;
Species 4: Claim(s) 9, SMA is Ni-Ti based binary alloy;
Species 5: Claim(s) 12-13, SMA including Cu based alloy or iron based alloy (cl.12), more specific CuZnAl or CuAlNi (cl.13); 
Species 6: Claim(s) 12 and 14, SMA including Cu based alloy or iron based alloy (cl.12), more specific FeNiAl, FeNiCo, FeMnSiCrNi or FeNiCoAlTaB (Cl.14). 
The species are independent or distinct because these applications are mutually different alloys.
The species are independent or distinct because these applications are mutually different temperature range.

Claims 32-38 depend on claim 31.
Species 7: Claim(s) 32, SMA including Ni and Ti; 
Species 8: Claim(s) 33, SMA is Ni-Ti based binary alloy;
Species 9, Claim(s) 34-35, SMA is Ni-Ti ternary alloy (cl.34); more specific including X (cl.35);
Species 10: Claim(s) 36-37, SMA including Cu based alloy or iron based alloy (cl.36), more specific CuZnAl or CuAlNi (cl.37); 
Species 11: Claim(s) 36 and 38, SMA including Cu based alloy or iron based alloy (cl.36), more specific FeNiAl, FeNiCo, FeMnSiCrNi or FeNiCoAlTaB (Cl.38). 
The species are independent or distinct because these applications are mutually different alloys.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734